DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicant's Election
01.	Responding to the 12/24/2020 "Restriction Requirement," the 1/8/2021 "Reply" elected, without traverse, GROUP I, Species F for prosecution on the merits. 
The Reply identified claims 1-4 and 12-15 as being directed to the elected invention. 
Accordingly, claims 5-11 were withdrawn from further consideration as being drawn to non-elected inventions. See 37 CFR 1.142(b). 
The Restriction Requirement was made final
The 12/24/2020 Restriction Requirement and its finality are proper, and they are therefore maintained.
35 U.S.C. § 112 Rejections of the Claims
02.	The following is a quotation of relevant section(s) of 35 U.S.C. § 112: 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter [that] the inventor or a joint inventor regards as the invention.
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
03.	Claim 2 is rejected under 35 U.S.C. § 112(d) for failing to incorporate all of the limitations of claim 1, from which claim 2 directly depends. 
Specifically, claim 1 recites "flowing ammonia and nitrogen gas into a plasma-enhanced chemical vapor deposition (PECVD) chamber," which has a scope requiring there be flow of nitrogen gas and therefore inherently requiring the nitrogen gas to have a flow rate of greater than zero. 
Claim 2 recites the "flow rate of nitrogen gas is in the range of between 0 sccm to about 3000 sccm," which expressly broadens scope of claim 2 so nitrogen gas has expressly zero flow rate and therefore yield a scope wherein there is no flow of nitrogen gas, and therefore results in claim 2 not including the limitation recited in claim 1. 
Correction is required. 35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be And any amendment to the claims, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention. 
Invitation to Interview Examiner
04.	In view of the repeated 112 rejection, Examiner notes the option of having an interview, before responding to the outstanding Office Action, to ensure proper reply to this Action and avoid the 112 prior art rejection(s). 
CONCLUSION
05.	Applicants' amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS OFFICE ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). 
A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
If a first reply is filed within TWO MONTHS of the mailing date of this Office Action and the advisory Office Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory Office Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory Office Action. 
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814